Title: To Benjamin Franklin from Edme-Jacques Genet, 2 July 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Monsieur
A Versailles ce 2 juillet 1778
J’apprens avec le plus grand plaisir par la lettre dont vous m’avés honoré, que vous approuvés l’usage que j’ai fait des lettres que vous aviés bien voulu me confier. J’ai actuellement deux no des affaires de l’angleterre prêts à paroitre: je n’attens que des nouvelles directes d’amerique, que j’espere recevoir par votre canal, suivant la promesse que vous avés daigné me faire de m’envoyer aussitôt, ce que vous jugeriés fit for publication. Vous serés sûr que dans les vingt-quatre heures les nouvelles ou lettres que vous aurés reçues seront répandues dans tout Paris.
Je voudrois bien pouvoir vous promettre de vous faire venire régulierement de Londres, le Lond. Ev. post et le Lond. Chronicle. Mais dans l’Etat actuel de la correspondance entre Calais et Douvres, je ne puis pas répondre de la régularité. Cependant je ferai mon possible pour vous satisfaire au moins en partie.
Je vais expédier à mon ami M. Bridgen la lettre dont vous me chargés pour lui. Je verrai auparavant s’il n’y auroit point d’occasion safe par les affaires etrangeres. Je suis avec respect Monsieur Votre trés humble et trés obeissant serviteur
Genet

P.S. J’ai fait traduire pour nos ministres la piece ci-jointe dont vous serés peut être bien aise d’avoir communication.

 
Addressed: Mr. Benjamin Franklin / député du Congres americain / a Passy
Notation: M. Genet 2 Juillet 78
